302 F.2d 727
BAKERY AND CONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA, LOCAL NO. 351,v.Joseph Alton JENKINS, as Director, Twenty-Eighth Region, National Labor Relations Board.
No. 6930.
United States Court of Appeals Tenth Circuit.
February 28, 1962.

Appeal from the United States District Court for the District of New Mexico.
Ben F. Roybal, Albuquerque, N. M., for appellant.
Marcel Mallet-Prevost, Asst. General Counsel, James C. Paras and Herman M. Levy, National Labor Relations Board, Washington, D. C., and John Quinn, U. S. Atty., Albuquerque, N. M., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed February 23, 1962, on motion of appellant.